Citation Nr: 1646806	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected residuals of a left shoulder rotator cuff tear with degenerative changes.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected status post right ankle fracture with open reduction internal fixation.  

3.  Entitlement to an initial compensable disability rating prior to April 27, 2012, and in excess of 10 percent thereafter, for the service-connected right foot disability, including, but not limited to, plantar spurring.  

4.  Entitlement to an initial compensable disability rating prior to April 27, 2012, and in excess of 10 percent thereafter, for the service-connected left foot disability, including, but not limited to, plantar spurring.  

5.  Entitlement to an initial compensable disability rating for the service-connected allergic rhinitis.  

6.  Entitlement to an initial compensable disability rating for the service-connected post-operative scar on the right ankle.  

7.  Entitlement to an initial compensable disability rating for the service-connected post-operative scar on the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, in pertinent part, granted service connection and assigned initial 10 percent ratings for residuals of a left shoulder rotator cuff tear, and status post right ankle fracture; and, granted service connection and assigned noncompensable disability ratings for right and left foot plantar spurring, allergic rhinitis, post-operative scars on the right ankle and left shoulder, and migraine headaches.  The Veteran disagreed with the initial disability ratings assigned following the grants of service connection.  

In February 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.  

In a March 2014 rating decision, the RO increased the noncompensable disability ratings for each foot to 10 percent, effective from April 27, 2012.  As this is not considered a complete grant of benefits on appeal with respect to the right and left foot disabilities, the issues of entitlement to higher initial ratings for the right and left foot disabilities remain in appellate status and before the Board at this time.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2014 the Board remanded the case to the RO for further development and adjudicative action.

Before the case was returned to the Board on appeal, the RO issued a rating decision in May 2015 which granted an initial disability rating of 50 percent for the service-connected migraine headaches, effective from March 1, 2009, the effective date of service connection.  A 50 percent rating is the maximum schedular rating assigned for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, and as this rating has been assigned since the effective date of service connection, the issue of entitlement to a higher initial disability rating for the service-connected migraine headaches is no longer in appellate status or before the Board at this time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an initial disability rating in excess of 10 percent for the service-connected status post right ankle fracture with open reduction internal fixation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During flare-ups of left shoulder pain and weakness, the Veteran is unable to raise her left arm over her head, which more nearly approximates limitation of motion above shoulder level; and, her credible statements in this regard are supported by the objective medical testing which is positive for left rotator cuff pathology.  

2.  The Veteran's right foot pain has been ongoing since service and it is productive of pain in the heel due to plantar fasciitis which cannot be satisfactorily disassociated from the pain associated with the service-connected bone spurs; and, which is productive of an overall disability picture that more nearly approximates a moderately severe, but not severe, overall right foot injury.  

3.  The Veteran's left foot pain has been ongoing since service and it is productive of pain in the heel due to plantar fasciitis and pain at the excision site of the post-operative neuroma site, which cannot be satisfactorily disassociated from the pain associated with the service-connected bone spurs; and, which is productive of an overall disability picture that more nearly approximates a moderately severe, but not severe, overall left foot injury.  

4.  The Veteran's allergic rhinitis is productive of seasonal nasal congestion and post-nasal drip, but without polyps and without greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

5.  The Veteran's scars of the left shoulder and right ankle have never been shown to be painful or unstable; they are not deep, do not cover an area or areas of 144 square inches or greater, and do not otherwise cause any limitation of function.  





CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 20 percent rating, but no higher, for the service-connected left shoulder rotator cuff tear with degenerative changes have been more nearly approximated for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2015).

2.  The criteria for the assignment of an initial 20 percent rating, but no higher, for the service-connected right foot disability have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2015).

3.  The criteria for the assignment of an initial 20 percent rating, but no higher, for the service-connected left foot disability have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2015).

4.  The criteria for the assignment of an initial compensable rating for the service-connected allergic rhinitis have not been met at any time covered by this claim.  U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).

5.  The criteria for the assignment of a compensable rating for the post-operative right ankle scar have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2015).

6.  The criteria for the assignment of a compensable rating for the post-operative left rotator cuff tear scar have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claims arise from a disagreement with the initial disability rating that was assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues being decided has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran was afforded a pre-discharge examination in conjunction with her claims for service connection in January 2009.  At her February 2013 personal hearing, the Veteran reported that her symptoms had worsened since service.  As such, she was afforded another series of VA examinations to determine the current severity of her service-connected disabilities in May 2015.  These examination reports, along with the Veteran's credible testimony and lay statements, and the VA and private treatment records provide a complete picture of her disabilities.  The VA examinations are adequate because the examiners discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the examiner in May 2015 did not include separate testing on active versus passive motion or distinguish between weight-bearing and non-weight bearing, the Board finds that a remand for this purpose with respect to the left shoulder and bilateral feet claims would serve no useful purpose.  The Board is mindful of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), whereby the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.  Here, though, it is clear that the Veteran's left shoulder and bilateral feet were not in a state of flare at the time of the May 2015 examination, and it may be impossible to schedule such an examination during a period of flare-up; yet, the Board is assigning a disability rating for the left shoulder and both feet based on the Veteran's credible and competent statements as to any additional limitation of function during a flare-up.  Thus, despite the fact that the May 2015 examinations do not comply with the holding in Correia, insofar as they lack findings distinguishing between active and passive ranges of motion and weightbearing versus non-weightbearing, a remand to cure this defect would likely not result in findings that would warrant the assignment of ratings higher than those assigned here based on functional limitation during a flare-up because it is presumed that the overall disability picture is worse during a flare-up than during a non-flare-up.  

In other words, the Board is deciding these issues based on the Veteran's competent and credible lay statements as to her additional functional impairment during flare-ups, which, logically, results in the assignment of a higher disability rating than what would be assigned based on any additional range of motion testing during a non-flare up period.  Moreover, the basis for the increased ratings assigned pursuant to this decision with respect to the feet include factors other than limited motion.  
Thus, the Board finds that a remand for additional range of motion testing would only delay resolution of this appeal with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As noted above, the Veteran was afforded an opportunity to present oral testimony in support of her claims for higher initial ratings.  The AVLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Further, as the May 2015 examinations are adequate, and outstanding treatment records have been obtained, there has been substantial compliance with the Board's October 2014 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, VA's duties to notify and assist have been met.  

II.  Increased Ratings

The Veteran seeks higher initial disability ratings for the service-connected left shoulder rotator cuff tear with degenerative changes, right and left foot plantar spurring, allergic rhinitis, and post-operative scars on her right ankle and left shoulder.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Left Shoulder Rotator Cuff Tear with Degenerative Changes

The Veteran's left shoulder rotator cuff tear with degenerative changes is rated as 10 percent disabling under 38 C.F.R. § 4.71a, 5003-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5003 is used to evaluate arthritis, and Diagnostic Code 5019 is used to evaluate bursitis.  

The regulations indicate that the diseases under 38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024, which includes bursitis under Diagnostic Code 5019, will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout, which will be rated under Diagnostic Code 5002 (rheumatoid arthritis).  

Arthritis is rated pursuant to Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  If there are occasional incapacitating exacerbations, a 20 percent rating is assigned for the arthritis without limitation of motion involving two or more major joints or two or more minor joint groups.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints.

Limitation of motion of the arm is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent disability rating is assigned when the evidence demonstrates limitation of motion of the major or minor arm at shoulder level, or if the minor arm is limited midway between the side and shoulder level.  A 30 percent rating is assigned when the major arm is limited midway between the side and shoulder level, or when the minor arm is limited to 25 degrees from the side.  A 40 percent rating is assigned when the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.

The Board has considered functional loss due to pain and weakness causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  Moreover, the Board has considered decreased movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, and that painful motion is considered limited motion at the point that the pain actually sets in.  38 C.F.R. § 4.45; VAOPGCPREC 9-98. 

At a January 2009 VA examination, the Veteran reported decreased range of motion as she has problems lifting her left arm overhead.  She also reported associated weakness, stiffness and fatigability.  

Physical examination of the left shoulder revealed pain on motion.  The Veteran could flex/abduct the left arm to 180 degrees, albeit with pain.  She also had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing.  The examiner referred to a February 2008 MRI which revealed complex chronic rotator cuff tear.

The Veteran had rotator cuff surgery in 2008; however, she continued to experience left shoulder pain and weakness.  The Veteran reported chronic left shoulder pain in May 2014, and noted at that time that it had been aching for nine months with clicking.  

At a May 2015 VA examination, the Veteran reported that she is unable to extend her shoulder overhead during flare-ups.  The pain keeps her up at night if her arm is positioned incorrectly.  Even on a non-flare day, the Veteran reported that she has trouble with certain activities such as hanging clothes.

On examination, the Veteran could flex and abduct the left shoulder to 180 degrees and external and internal rotation was to 90 degrees.  However, pain was noted with motion and the examiner found objective evidence of pain on palpation at the left shoulder.  

Significantly, the examiner noted that the Veteran's examination was not conducted during a flare-up, and as such, the examiner was unable to say without mere speculation as to what the additional functional impairment would be during a flare-up.

The examiner was, however, able to elicit a positive response on the "empty-can test" whereby the arm abducts to 90 degrees and forward flexes to 30 degrees; with thumbs turned downward and the patient resists downward force applied by the examiner.  Weakness indicates a positive test, and may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear.  

In summary, the Veteran has consistently reported that she has difficulty lifting her left arm above her head, even during non-flare periods.  Although the VA examiner indicated that the Veteran had normal range of motion of the left arm, he also noted that the Veteran had pain with motion but failed to identify at what point pain began.  

Nonetheless, the Board finds highly probative the Veteran's competent and credible reports of difficulty lifting her left arm over her head, with additional pain on motion during flare-ups.  The Veteran also described functional limitation in terms of difficulty hanging clothes, which is consistent with pain above shoulder level.  Moreover, these reports are supported by the objective findings on examination showing a positive "empty-can test" which the examiner indicated was indicative of rotator cuff pathology.  

Because the Veteran has difficulty lifting her left arm above her head, and difficulty hanging clothes, for example; and, given that her symptoms become more painful during flare-ups, the Board finds that the overall disability picture more nearly approximates limitation of motion of the left arm to shoulder level.  Any motion above shoulder level would be essentially above the head, which causes additional pain and weakness, particularly during a flare-up.  Motion of the arm limited to shoulder level warrants a 20 percent rating under Diagnostic Code 5201.  

The Veteran's left arm is her minor arm as noted in the May 2015 examination report; thus, to warrant the next higher, 30 percent rating under Diagnostic Code 5201, the left arm motion would have to be limited to 25 degrees from the side.  The Veteran has never argued, and the evidence has never shown, that the motion of her left arm is limited to 25 degrees from the side, even when considering additional functional impairment during a flare-up.  

Accordingly, and in resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent rating for the service-connected residuals of a left shoulder rotator cuff tear with degenerative changes.  Moreover, the criteria for the assignment of this 20 percent rating, but no higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Bilateral feet

The Veteran seeks a compensable rating prior to April 27, 2012 and a rating in excess of 10 percent thereafter for the service-connected right foot disability and left foot disability.  

At a pre-discharge VA examination in January 2009, the Veteran reported painful feet, with increasing pain in her arches.  She reported intermittent pain and associated stiffness.  Her pain is worse with standing or walking, and she reported flare-ups of worsening pain several times per month.  She estimated that during a flare-up she experiences additional limitation in range of motion/functional impairment of 10 to 25 percent.  

Inspection of the feet was essentially negative for foot deformity, including pes planus, although the Veteran did have trace edema to the lower extremities.  Minimal plantar spurring was noted bilaterally.

Service connection for bilateral plantar spurring was granted pursuant to a March 2009 rating decision, and a noncompensable rating was assigned for each foot.  The March 2009 rating decision noted that the Veteran was diagnosed with bilateral pes cavus in service, but rated the Veteran's foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284-5015.  Diagnostic Code 5284 assigns ratings for foot injuries, other (i.e. foot injuries not otherwise covered under another Diagnostic Code), and Diagnostic Code 5015 assigns ratings based on benign bone growths, to be rated based on limitation of motion of the affected part, as arthritis degenerative (pursuant to Diagnostic Code 5003).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5284, foot injuries are rated as 10, 20, or 30 percent disabling based on whether they are found to be moderate, moderately severe, or severe, respectively.  With actual loss of use of the foot, a 40 percent rating will be assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5284.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. pes planus, hallux valgus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting appellant's argument that Diagnostic Code 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  See Yancy v. McDonald, 14-3390 (U.S. Vet.App. February 26, 2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy. Id.

The Veteran's bilateral plantar fasciitis is not one the eight listed conditions.  She likewise experiences symptoms that are not necessarily explicitly listed in the rating schedule, including, but not limited to residual pain following excision of the Morton's neuroma.  Application of Diagnostic Code 5284 by analogy is thereby deemed to be appropriate.  

VA outpatient treatment records from March 2010 show diagnoses of Morton's neuroma, third web space, left foot, and plantar fasciitis right foot.  She reported that the condition had been ongoing for a year, and received cortisone injections from a private podiatrist.  

At the appointment in March 2010, she received additional injections to each foot.  A July 2010 show that the Veteran was seeking follow up treatment for plantar fasciitis of the right foot and left Morton's neuroma pain.  

She had left foot surgery for Morton's neuroma in October 2010.  Follow up appointments later that month show that the surgery site was healing without infection.  

VA treatment records from 2012 continue to show Morton's neuroma on the Veteran's active problem list.  

At a May 2013 VA follow up, the Veteran reported to the physician who removed the left foot Morton's neuroma in 2012 that her left foot never fully recovered from the operation and she reported pain at the surgical site.  She found it difficult to find shoes that were wide enough to fit her foot pain free.  She reported pain in both heels, left worse than right.  There was diminished sensation to the third webspace of the left foot.  That area was well-healed status post neuroma excision.  There was a mild to moderate pain with palpation of the webspace both proximally and distally.  There was also pain with palpation of the plantar medial calcaneal tubercle area bilaterally.  X-rays showed a mild adductus deformity of the toes.  There was a small inferior calcaneal spur bilaterally.  The diagnosis was bilateral plantar fasciitis, and stump neuroma versus chronic post-operative pain at the post-operative neuroma site.  

In June 2013, the Veteran was fitted for orthotics and bilateral night splints were ordered for chronic heal pain.  

Chronic plantar fasciitis on the right was assessed in May 2014, and examination of both feet revealed chronic foot pain.  

At a May 2015 VA examination, the examiner noted diagnoses of left foot Morton's neuroma in 2009, bilateral plantar fasciitis in 2010, and bilateral plantar spurring.  The Veteran described the foot pain as sharp, throbbing, and constant.  During flare-ups, the Veteran reportedly was unable to weight bear and had to remain seated except for essential activities.  The examiner found that pain on weightbearing contributed to functional loss and interfered with standing.  Additionally, the examiner noted that pain, weakness, fatigability and incoordination significantly limits functional ability during flare-ups or when the feet are used repeatedly over time.  

In essence, the Veteran has documented bilateral foot pain in service which has continued since service.  Her foot pain has been variously diagnosed as plantar spurring, pes cavus, plantar fasciitis, and left Morton's neuroma.  All of these disabilities cause pain.  

The examiner in May 2015 opined that most of the Veteran's symptoms were associated with non-service-connected disabilities; i.e. not the plantar spurring.  However, as noted above, the Veteran has reported pain in her feet since service, and it is not clear from the record which of her variously diagnosed foot conditions are productive of that pain; or, whether more than one disease and/or injury of the foot was first incurred in service.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, any doubt is resolved in the Veteran's favor, and the Board will rate the Veteran's overall foot disabilities based on pain and limited motion and how these affect functionality.  

Here, the Board has considered all possible foot ratings to find the most appropriate rating for the Veteran's foot disabilities.  Pes planus is rated pursuant to 38 C.F.R. § 38 C.F.R. § 4.71, Diagnostic Code 5276.  Although the Veteran reported pain in her arches before her discharge from service, the examiner in May 2015 specifically indicated that there was no evidence of fallen arches; i.e. no evidence of acquired flat foot or pes planus.  Thus, a rating under Diagnostic Code 5276 is not appropriate in this case.  

Likewise, the evidence does not support findings of weak foot (Diagnostic Code 5277), or the criteria for the minimum compensable rating for pes cavus (acquired claw foot under Diagnostic Code 5278) as there is no evidence of dorsiflexion of the big toe or definite tenderness of the metatarsal heads; and, any limitation of dorsiflexion of the right ankle has been attributed to the service-connected status post right ankle fracture.  

The maximum rating for metatarsalgia under Diagnostic Code 5279 is 10 percent.  As the May 2015 VA examiner indicated there was no metatarsalgia, a rating under Diagnostic Code 5279 is not for application.  

Additionally, the Veteran does not have symptoms compatible with hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion/nonunion of the metatarsal bones (Diagnostic Code 5283).  Thus, ratings under these codes are not appropriate.  

As noted above, however, Diagnostic Code 5284 governs ratings for other foot disabilities.  Because the Veteran has overlapping foot conditions, including at least two conditions not covered by the either other diagnostic codes governing foot conditions under 38 C.F.R. § 4.71a; and, these conditions resulted from in-service injuries and cause pain, the most appropriate rating comes from Diagnostic Code 5284.  

As noted above, words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Although the word 'moderate' is not defined in VA regulations, 'moderate' is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition, 871 (1988).  'Severe' is defined as "extremely intense."  See Id. at 1071.

Based on both the medical reports and the Veteran's own description of foot pain with resulting limitation in functioning, the Board finds that sufficient symptomatology has been identified to warrant the assignment of a 20 percent rating, indicative of "moderately severe" disability for each foot.  The Board further notes that the Veteran's reports of pain, weakness, and fatigability are specifically encompassed in the Board's assignment of the 20 percent disability rating.

In reaching this conclusion, the Board finds extremely probative the fact that the Veteran experiences constant foot pain, which is accentuated during regular flare-ups of pain during which the Veteran is reportedly unable to weight bear and has to remain seated except for essential activities.  The examiner agreed that pain on weightbearing contributed to functional loss and interfered with standing.  Additionally, the examiner noted that pain, weakness, fatigability and incoordination significantly limits functional ability during flare-ups or when the feet are used repeatedly over time.  Thus, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the overall disability picture is best characterized as 'moderately severe', thus warranting a 20 percent, but no higher, disability rating for each foot.  See 38 C.F.R. § 4.7.

Moreover, the evidence of record suggests that the Veteran's overall foot condition has been fairly consistent since service.  Thus, while the RO assigned staged ratings, the Board finds that the criteria for the assignment of this 20 percent rating for each foot have been more nearly approximated since the effective date of service connection.  

The Board finds that a rating greater than 20 percent is not warranted because the Veteran's foot condition has not been found to result in severe functional impairment by the either of the VA examiners or treating providers.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's retains full use of her feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

The Veteran reports constant pain, but she is able to tolerate weightbearing with the pain unless she is experiencing a flare-up.  Further, the Veteran does not report that her flare-ups occur with such regularity that her foot condition could be considered to be severe.  Rather, the totality of the evidence suggests that the Veteran's overall foot condition is tolerable most of the time and that she uses prescribed orthotics.  Although there is evidence that the Veteran underwent surgery for her Morton's neuroma, there is no indication of signs and symptoms of a muscle injury, such as fatigue, weakness, or impaired coordination.  See 38 C.F.R. § 4.56.  All of the other evidence of record indicates what may be characterized as moderately severe symptoms, at worst.  According to the two VA examination reports and the Veteran's testimony, the Veteran is able to walk on her own, although she wears shoe inserts.  Additionally, while there was tenderness, the VA examinations revealed there was no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  There is also no medical evidence of any fractures or dislocations of either foot.  Overall, the Board finds that the preponderance of the evidence in this case does not approach by analogy the definitions of a severe injury, even with consideration of additional functional loss during a flare-up.  As such, the Board finds that the assignment of a 20 percent rating, for each foot, is the most appropriate rating when considering the totality of the evidence.  

In this regard, the Veteran is not entitled to a separate rating for bone spurs under the arthritis codes because the pain associated with that condition is already considered in the rating under Diagnostic Code 5284.  In general, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. §  4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

Finally, although the Veteran testified at her February 2013 travel Board hearing that her left foot is more painful than her right foot, presumably due to the post-operative Morton's neuroma, (Hearing Transcript, p. 15) a review of the totality of the evidence does not show that the overall disability picture rises to the level of "severe" for the left foot.  Thus, while the Veteran's post-operative Morton's neuroma involves only the left foot, and not the right, the Board finds that any additional pain and functional impairment caused by this condition is already considered in the assignment of the 20 percent rating for that foot.  

In light of the evidence discussed above, the Board finds that the Veteran is entitled to initial 20 percent disability ratings for each foot based on moderately severe foot injuries.  Ratings in excess of 20 percent are not warranted at any time during the appeal period.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).  



Allergic Rhinitis

The Veteran's service-connected allergic rhinitis is rated under Diagnostic Code 6522.  38 C.F.R. § 4.97 (2015).  Diagnostic Code 6522 provides a 10 percent rating for allergic rhinitis without polyps, but with the presence of a greater than 50 percent obstruction on both sides or a complete obstruction on one side.  A 30 percent rating is assigned when polyps are present.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

At a January 2009 VA pre-discharge examination, the Veteran reported that she had increasing problems with congestion and postnasal drip in service.  She was seen on multiple occasions related to her allergies, and used Flonase, Claritin and Singulair to control symptoms.  Her current symptoms include a yellow drainage, congestion, cough, postnasal drip.  She denied facial pressure and sinus headache.  Precipitating factors included weather changes.  Her symptoms were slightly better with the use of medications.  She did not have problems breathing out of her nose and there was no history of epistaxis.  Functionally she reported congestion and intermittent cough while trying to work.  

Physical examination revealed edematous and erythematous turbinates, but no drainage was noted.  Oropharynx was benign.  There was no frontal or maxillary tenderness and her nares were patent.  Sinus films were normal.  The diagnosis was allergic rhinitis.  

At her February 2013 Board hearing, the Veteran testified that it is difficult to breathe through her nose when she is experiencing "full-fledged allergies."  The Veteran's husband also testified that during times when she has a virus, she cannot sleep and has to sit in a chair because her nose gets clogged.  The Veteran testified that she experiences this type of situation once or twice per year.  (See Hearing Transcript, p. 18).  


VA examination report from May 2015 indicated a diagnosis of allergic rhinitis, but found that it was not productive of greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of one side.  There were no nasal polyps and there was no permanent hypertrophy of the nasal turbinates.  The Veteran reported that she had to leave work once due to the severity of her symptoms.

After a review of the pertinent evidence, the Board determines that a compensable initial rating is not warranted for the service-connected rhinitis.  Based on the above, the Veteran's allergic rhinitis has been manifested by year-round allergy symptoms which worsen seasonally and include nasal congestion, post nasal drip, and swollen turbinates.  A compensable rating under Diagnostic Code 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys.  See 38 C.F.R. § 4.97.  While nasal congestion is noted, it is not shown to result in sufficient obstruction to one or both nasal passages with sufficient consistency as to warrant a compensable rating under this diagnostic code.  Neither the VA examination reports nor the outpatient treatment records show consistent obstruction of the nasal passages, and the Veteran testified at the Board hearing that she only experiences severe nasal obstruction once or twice per year, usually when she has a virus.  

Although the Veteran's rhinitis results in nasal congestion with post-nasal drip and throat irritation, these symptoms alone do not meet the criteria for the assignment of a compensable rating under Diagnostic Code 6522.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable disability rating, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Scars

At the January 2009 VA examination, the examiner noted two minute arthroscopic scars to the left shoulder that were approximately 0.5 cm in length.  Inspection of the right ankle at the January 2009 VA examination revealed a non-tender scar to the Veteran's right medial ankle that is 7 cm in length.  

Similar findings were shown in a May 2015 VA examination report.  The examiner indicated that the Veteran's scars were neither painful nor unstable.  

The examiner indicated that the non-linear scar of the left upper extremity was approximately 1 cm squared, and the approximate total area of the right lower extremity scar was 7 cm squared.  The scars do not result in any limitation of function

Moreover, at her Board hearing, the Veteran testified that her scars were not painful and did not cause functional impairment.  She described the scars as noticeable, more so when she gets hot and her skin turns red, while her scars remain white.  Hearing Transcript, pp. 19-20.  

During the pendency of the appeal, the applicable rating criteria for scar and skin disorders were amended, effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Here, the Veteran filed the service-connection claim in March 2008; however, this was a pre-discharge claim and the Veteran was not actually discharged from service until February 2009.  Furthermore, the effective date of service connection for the scars is March 1, 2009, nearly a year after she filed her pre-discharge claim.  Thus, the Board finds that the amended regulations are applicable to this claim and it would be inappropriate to rate the scars under the criteria in effect prior to the date of the Veteran's discharge from service.  In this regard, even if the Board were to apply the old pre-October 2008 regulations, the outcome would not change.  (The pre-October 2008 criteria are noted below for reference in this regard).  As noted above, the Veteran's scars are neither painful nor unstable, they are not deep, and do not cause limited motion.  Moreover, the affected area of the scars, even when combined, does not result in a large enough area to warrant a compensable rating under either the old or the amended criteria.  

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Under the regulations in effect prior to October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion and exceed an area or areas of 6 square inches (39 sq. cm.) will be assigned a 10 percent rating.  A scar that exceeds an area or areas of at least 12 square inches (77 sq. cm.) will be assigned a 20 percent rating.  A scar that exceeds an area or areas of at least 72 square inches (465 sq. cm.) will be assigned a 30 percent rating, and a scar that exceeds an area or areas of at least 144 square inches (929 sq. cm.) will be assigned a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and did not cause limited motion, provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2008).

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars.  38 C.F.R. § 4.118 (2008).  Separately, the prior version of Diagnostic Code 7804 provided a 10 percent rating for superficial, painful scars.  Id.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  This is functionally the same as Diagnostic Code 7805 under the regulations in effect prior to October 23, 2008, which stated that scars could be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran's scars are rated under Diagnostic Code 7805; however, because they do not cause limitation of function of the affected part(s), a noncompensable rating is for application under this code.  The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scars, but finds that a higher rating is not assignable under any other diagnostic code.  To that end, Diagnostic Code 7800 is not applicable, as it contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Codes 7801 through 7804 are likewise not applicable because the Veteran's scars on the shoulder and ankle are not deep and nonlinear (Diagnostic Code 7801); they do not cover an area of 144 square inches (Diagnostic Code 7802) and the scars are neither painful nor unstable (old Diagnostic Code 7803 & amended Diagnostic Code 7804).  

Based on the foregoing, the Veteran is not entitled to a compensable disability rating for her left shoulder and right ankle scars at any time since the effective date of service connection.  As detailed above, the evidence shows well-healed non-tender scars that are not deep, not painful, and not unstable.  Moreover, the scars do not affect an area greater than 144 square inches.  Further, the evidence of record does not show, and the Veteran specifically denied, that the scars result in any functional impairment or pain.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating for the service-connected left shoulder and right ankle scars for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  Extra-Schedular Rating Consideration

Additionally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder, right and left feet, rhinitis, and scars with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In particular, with respect to the left shoulder, the criteria rate the disability on the basis of limitation of motion, to include as due to factors such as pain and weakness; thus, the demonstrated manifestations - namely loss of range of motion due to pain and weakness - are contemplated by the provisions of the rating schedule as these either expressly mirror the rating criteria (limitation of motion) or are a direct consequence (a reduction in the capacity to lift or carry).  The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected left shoulder disability that would render the schedular criteria inadequate.  

Likewise, the Veteran's foot disability is rated based on an overall disability picture affecting each foot, which takes into account pain with weightbearing in various areas of the feet that are due to various diagnoses which cannot be satisfactorily disassociated from one another.  Under the Schedule, the Veteran's overall disability picture is rated based on the overall severity of its parts, which is specifically contemplated under Diagnostic Code 5284, and covers disabilities not otherwise contemplated under the specific Diagnostic Codes 5276 through 5283.  Thus, the demonstrated manifestations of functional impairment of the feet due to pain are contemplated by the provisions of the rating schedule, and the schedular criteria are adequate.  

Similarly, the Veteran's rhinitis is rated based on the degree to which the rhinitis causes nasal obstruction.  Here, the evidence shows nasal obstruction, but not to a degree that would warrant a compensable rating under the schedule.  Thus, the evidence does not show unique or unusual symptoms of rhinitis that would render the schedular criteria inadequate.  

Finally, the criteria for rating scars contemplates pain, the size of the disfigurement and other functional impairment.  Here, the Veteran's scars are visible, but not to the degree that would warrant a compensable rating.  Further, they are not productive of any additional or unusual symptoms not covered by the rating schedule.  Therefore, the schedular criteria are adequate.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that there are combined effects resulting from all of the Veteran's service-connected disabilities, including her migraine headaches, that impact the disability picture of the service-connected disabilities on appeal. 

The Board therefore concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran has not suggested that she is unemployable due to service-connected disabilities or that she is in need of special monthly compensation based on the service-connected disabilities.  There is no indication that she is unemployed; or, that she is housebound or in need of regular aid and attendance.  Accordingly, claims for entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation (SMC) have not been raised by the record.  


ORDER

An initial 20 percent rating, but no higher, for the service-connected left shoulder rotator cuff tear with degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 20 percent rating, but no higher, for the service-connected right foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 20 percent rating, but no higher, for the service-connected left foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for the service-connected allergic rhinitis is denied.  

An initial compensable rating for the post-operative right ankle scar is denied.  

An initial compensable rating for the post-operative left rotator cuff tear scar is denied.  


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected status post right ankle fracture with open reduction internal fixation.  

At a January 2009 VA pre-discharge examination, the Veteran reported intermittent right ankle pain status post in-service fracture.  She had surgery in service and removal of hardware.  She reported associated stiffness and pain with prolonged standing and walking.  Right ankle dorsiflexion was painful at 10 degrees.  Plantar flexion was from 0 to 40 degrees, eversion was 0 to 20 degrees and inversion was 0 to 25 degrees.  Repetitive motion resulted in an increase in pain.  The Veteran had mild fatigue, weakness and lack of endurance with repetitive testing of the right ankle.  X-rays of the right ankle was essentially normal except for post instrumental tracks in the distal fibula.

At a May 2015 VA examination, the Veteran reported flare-ups of ankle pain, which could occur due to weather changes or extended weight bearing.  These flare-ups limit her ability to walk more than a 1/2 a block and stand for an extended period.  The Veteran could dorsiflex the ankle from 0 to 20 degrees and plantar flexion was limited to 40 degrees.  The examiner indicated that there was pain noted on examination with dorsiflexion and plantar flexion but it did not limit functional loss.  There was no instability or dislocation noted.  

The examiner was unable to state without resorting to speculation as to whether the Veteran's right ankle motion was further limited by pain, weakness, fatigability with repeated use over time, or, whether pain, weakness, fatigability or incoordination significantly limited functional ability of the right ankle during a flare-up.  The examiner reasoned that the Veteran's ankle was not flared at the time of the examination.  

With respect to the increased rating claim on appeal, the Board has reviewed the claims file, and determined that additional development is warranted. 

Neither examination report noted above included testing on weight-bearing and nonweight-bearing.  In this regard, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

In light of Correia, the Board finds the January 2009 and May 2015 examinations of the right ankle are incomplete because they do not include the above range of motion measurements.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

Significantly, as noted above, the right ankle issue can be distinguished from the left shoulder and bilateral feet matters addressed in the above decision.  With respect to the latter issues, the Board explained that those grants were warranted based on the Veteran's lay statements regarding additional functional impairment during flare-ups with consideration of the objective findings on examination; and, with respect to the feet, that rating considers factors other than limited motion.  

In addressing the ankle, though, there are questions remaining regarding the symptoms associated with the right ankle.  For example, the Veteran testified at her February 2013 Board hearing that her ankle often swelled; however, it is unclear whether that swelling is related to the service-connected right ankle disability or whether she has bilateral lower extremity swelling that is related to some other disorder.  

Additionally, the examiner in May 2015 was unable to state without resorting to speculation as to whether the Veteran's right ankle motion was further limited by pain, weakness, fatigability with repeated use over time, or, whether pain, weakness, fatigability or incoordination significantly limited functional ability of the right ankle during a flare-up.  While the examiner was unable to make this determination because the Veteran's right ankle was not in a state of flare-up at the time of the examination, the examiner's findings appear to be inconsistent with the Veteran's statements.  The examiner noted the Veteran's reports that she could walk a 1/2 mile and stand for 2 hours when the ankle was not flared, but could only walk 1/2 block and/or stand for 1 hour during flare-ups.  However, the examiner also found that there was pain noted on examination with dorsiflexion and plantar flexion, but found that it did not result in functional loss.  The examiner also noted that there was no pain with weightbearing; yet, it appears that weightbearing (i.e. standing and walking) significantly affects the Veteran during a flare-up.  Finally, it is not clear from the examination report whether there is additional, pain, weakness, fatigability, incoordination and/or weakness during a flare-up such that the Veteran's overall disability picture would result in marked limitation of motion of the ankle.  

In essence, another VA examination is necessary to decide the claim.  

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file. 

2.  After completion of #1 above, schedule the Veteran for a new VA examination to determine the severity of her service-connected residuals of a right ankle fracture.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder, including a copy of this remand; and, a copy of the February 2013 Board hearing transcript (located in Virtual VA, but not VBMS) should be reviewed in conjunction with the examination.  

All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected residuals of a right ankle fracture.  The right ankle joint should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged left ankle joint.  In other words, the examination should be conducted in accordance with the current DBQ, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the examiner should opine as to what extent these limitations are increased during a flare-up.  If the Veteran's right ankle is not in a state of flare-up at the time of the examination, then the examiner should estimate the extent of additional functional limitation due to pain, weakness, incoordination, fatigue or weakness based on both objective findings and the Veteran's lay statements regarding additional limitations.  In this regard, the examiner is asked to opine as to whether the Veteran's right ankle exhibits marked limitation of motion with consideration of any additional limitation during a flare-up.  

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3.  After the additional evidence is received, readjudicate the claim remaining on appeal.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


